Citation Nr: 0610309	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  97-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of shell fragment wounds of the left forearm 
involving Muscle Groups VII and VIII, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He served in World War II and was awarded the 
Purple Heart and Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Original 
jurisdiction over this case now resides in the RO in 
Pittsburgh, Pennsylvania.

Procedural history

In a February 1946 VA rating decision, service connection was 
granted for a shell fragment wound of the left forearm.  A 20 
percent disability rating was assigned.

In May 1996, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service-connected residuals of shell fragment wounds of 
the left forearm.  The August 1996 rating decision denied the 
claim, and the veteran appealed.

The Board remanded this case in December 2000 for the purpose 
of providing the veteran with a personal hearing as he 
requested.  The veteran testified before a hearing officer at 
the RO in Pittsburgh, Pennsylvania, in April 2003.  

Subsequently, a Deputy Vice Chairman of the Board granted a 
motion of the veteran's representative to advance the appeal 
on the Board's docket.  See 38 C.F.R. § 20.900(c) (2005).  

In an April 2004 decision, the Board granted the veteran a 
combined 30 percent disability rating for his muscle group 
injuries, which included a 10 percent rating under Diagnostic 
Code 5307 for injury to Muscle Group VII and a 20 percent 
evaluation under Diagnostic Code 5308 for injury to Muscle 
Group VIII.  The veteran appealed that decision of the United 
States Court of Appeals for Veterans Claims (the Court).

Pursuant to a March 2005 Joint Motion for Remand (Joint 
Motion), the Court vacated that part of the Board's April 
2004 decision that denied an evaluation in excess of 30 
percent for shell fragment wounds of the left arm.  The 
particulars of the Joint Motion and the Board's response will 
be discussed below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

The Joint Motion determined that the Board should consider a 
separate rating for arthritis of the wrist and elbow under 
Diagnostic Code 5003.  The Board remanded that matter for 
additional evidentiary development in May 2005, to include 
examination of the veteran in order to determine the nature 
and severity of the any arthritis of the left wrist and 
elbow.  After this was accomplished, the AMC granted service 
connection for arthritis of the left wrist and elbow in a 
January 2006 rating decision, assigning a 10 percent 
disability rating effective July 11, 2005.  

To the Board's knowledge, the veteran has not disagreed with 
the disability rating assigned his left wrist and elbow 
arthritis.  This issue has therefore been resolved and is not 
currently in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

The veteran seeks an increased rating for his service 
connected shell fragment wound residuals.  He essentially 
contends that the symptomatology associated with this 
condition, particularly injury to Muscle Groups V, VII, and 
VIII warrants a higher rating than the currently-assigned 30 
percent.  

The Joint Motion for Remand

The March 2005 Joint Motion noted that the Board's April 2004 
decision relied on VA examinations conducted in June 1996 and 
February 2000, which identified injuries to the left 
brachioradialis and wrist extensors, respectively.  Based on 
these findings, the Board assigned a 10 percent rating under 
Diagnostic Code 5307 for injury to Muscle Group VII and a 20 
percent evaluation under Diagnostic Code 5308 for injury to 
Muscle Group VIII.  However, the Joint Motion indicated that 
under the Diagnostic Codes governing evaluation of muscle 
injuries, "the brachioradialis is a part of the Shoulder 
Girdle and Arm anatomical region, and is governed by 
Diagnostic Code 5305 controlling functioning of the elbow, 
particularly supination and flexion, Muscle Group V."  See 
Joint Motion at 2.  Because Muscle Group V was not discussed 
in the Board's decision, the Joint Motion determined that 
remand was necessary for the purpose of determining the 
nature and severity of the veteran's Muscle Group V injury.

The Joint Motion also noted that while the Board assigned a 
10 percent rating under Muscle Group VII (Diagnostic Code 
5307), the medical evidence of record did not specifically 
state that the veteran's limitation of wrist function was due 
to the shell fragment wound or damage to that muscle group.  
The Joint Motion also concluded that "[f]urther medical 
evaluation is necessary to determine whether the flexors and 
extensors were impacted."  See the Joint Motion at page 3.  

For the reasons stated immediately below, the Board believes 
that an additional remand of the case is necessary.



Reasons for remand

Stegall considerations

Pursuant to the Joint Motion, the Board remanded the case in 
May 2005 for the purpose of obtaining an additional VA 
examination to: (1) determine the current nature and extent 
of the veteran's injury to Muscle Groups V and VIII; 
And (2) determine if injury to Muscle Group VII is present 
and whether such is related to service.

In accordance with the Board's request, an additional 
examination of the veteran was conducted in July 2005.  The 
examiner determined that the veteran's shell fragment wounds 
did in fact result in injury to Muscle Group VII.  Pursuant 
to these findings, the RO continued the 10 percent disability 
rating assigned the veteran's Muscle Group VII injury.  

The July 2005 VA examiner did not, however, make any findings 
regarding potential injury to Muscle Group V.  While the 
examiner did note a limited range of left elbow flexion, he 
did not relate such to an injury to Muscle Group V.  He also 
failed to specifically outline the exact symptomatology 
associated with the veteran's potential Muscle Group V 
disability, or to state whether such disability even exists, 
and whether such is the result of the in-service shell 
fragment wounds.  Such findings are required by the command 
of the Joint Motion and the Board's May 2005 remand.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions, 
particularly those regarding Muscle Group V disability, the 
case must be remanded so that additional development and 
readjudication can be accomplished.

Dingess considerations

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court recently observed that a claim of 
entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
veteran status is undisputed and service connection is 
already in effect for multiple shell fragment wound 
residuals.  Moreover, the veteran has arguably been provided 
with adequate notice regarding element (4) by way of, inter 
alia, a June 2005 VCAA letter.  The veteran has not been 
provided with VCAA notice regarding element (5), however, and 
the claim must therefore be remanded so that such can be 
accomplished.  

Any VCAA notice letter provided the veteran should include 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating an earlier 
effective date for the veteran's service-connected 
disabilities.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim(s) which complies with the 
notification requirements of the VCAA and 
Dingess.  

2.  After obtaining any additional 
evidence resulting from the VCAA notice 
letter, VBA should schedule the veteran 
for an examination to determine the 
current nature and severity of his left 
forearm shell fragment wound residuals.  
The claims folder should be made 
available to and reviewed by the examiner 
in connection with the examination.  
After conducting an examination of the 
veteran and performing any clinically 
indicated diagnostic testing, the 
examiner should determine if any injury 
to Muscle Group V is present and whether 
such is at least as likely as not related 
to the veteran's shell fragment wounds.  
If the examiner concludes that injury to 
Muscle Group V is present and related to 
the veteran's shell fragment wounds, the 
symptomatology associated with this 
muscle group injury should be identified. 

3.  Thereafter, VBA should readjudicate 
the issues on appeal, specifically taking 
into account Diagnostic Codes 5305, 5307, 
5308 and the provisions of 38 C.F.R. 
§ 4.55.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


